Case 0:19-cv-62489-XXXX Document 1 Entered on FLSD Docket 10/06/2019 Page 1 of 14



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                                    Case No.: 0:19cv62488
  ADRIANA HILL,
  individually and on behalf of all
  others similarly situated,                                                        CLASS ACTION

          Plaintiff,                                                                JURY TRIAL DEMANDED

  v.

  AT DAVIE LLC d/b/a AQUA-TOTS
  SWIM SCHOOLS DAVIE,

        Defendant.
  __________________________________/

                                           CLASS ACTION COMPLAINT

          Plaintiff ADRIANA HILL (“Plaintiff”) brings this class action against Defendant AT

  DAVIE LLC d/b/a AQUA-TOTS SWIM SCHOOLS DAVIE (“Defendant”) and alleges upon

  personal knowledge, experiences, and, as to all other matters, upon information and belief,

  including investigation conducted by Plaintiff’s attorneys.

                                              NATURE OF THE ACTION

          1.      This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

  § 227 et seq., (“TCPA”), arising from Defendant’s violations of the TCPA.

          2.      Defendant is an organization that specializes in the provision of swimming

  instructions and/or coaching to children and young adults for profit.

          3.      To solicit new clients, Defendant engages in unsolicited marketing with no regard for

  privacy rights of the recipients of those messages.

          4.      Defendant caused thousands of unsolicited text messages to be sent to the cellular

  telephones of Plaintiff and Class Members, causing them injuries, including invasion of their privacy,

                                                                                                                            PAGE | 1 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62489-XXXX Document 1 Entered on FLSD Docket 10/06/2019 Page 2 of 14



  aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

          5.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct.

  Plaintiff also seeks statutory damages on behalf of herself and Class Members, as defined below, and

  any other available legal or equitable remedies resulting from the illegal actions of Defendant.

                                            JURISDICTION AND VENUE

          6.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

  statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

  which will result in at least one Class member belonging to a different state than Defendant. Plaintiff

  seeks up to $1,500.00 in damages for each text message in violation of the TCPA, which, when

  aggregated among a proposed class numbering in the tens of thousands, or more, exceeds the

  $5,000,000.00 threshold for federal court jurisdiction under the Class Action Fairness Act (“CAFA”).

          7.      Venue is proper in the United States District Court for the Southern District of Florida

  pursuant to 28 U.S.C. §§ 1391(b) and (c) because Defendant are deemed to reside in any judicial district

  in which it is subject to the court’s personal jurisdiction, and because Defendant provide and market

  their services within this district thereby establishing sufficient contacts to subject it to personal

  jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within this district and, on

  information and belief, Defendant have sent the same text message complained of by Plaintiff to other

  individuals within this judicial district, such that some of Defendant’s acts have occurred within this

  district, subjecting Defendant to jurisdiction here.

                                                            PARTIES

          8.      Plaintiff is a natural person and is a resident of Broward County, Florida.

          9.      Defendant is a Michigan limited liability company, with a principal address of 11510

  West State Road 84, Davie, Florida 32966.

                                                                                                                            PAGE | 2 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62489-XXXX Document 1 Entered on FLSD Docket 10/06/2019 Page 3 of 14



         10.        Defendant directs, markets, and conducts substantial business activities in Florida.

                                                             THE TCPA

         11.        The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

  an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §

  227(b)(1)(A).

         12.        The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

  that has the capacity - (A) to store or produce telephone numbers to be called, using a random or

  sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

         13.        It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

  service ….” 47 U.S.C. § 227(b)(1)(A)(iii). “A text message to a cellular telephone qualifies as a

  ‘call’ within the meaning of the TCPA.” Thomas v. Peterson's Harley Davidson of Miami, L.L.C.,

  363 F. Supp. 3d 1368, 1371 (S.D. Fla. 2018).

         14.        The TCPA exists to prevent communications like the ones described within this

  Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

         15.        In an action under the TCPA, a plaintiff must show only that the defendant “called a

  number assigned to a cellular telephone service using an automatic dialing system or prerecorded

  voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

  F.3d 1265 (11th Cir. 2014).

         16.        The Federal Communications Commission (“FCC”) is empowered to issue rules and

  regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

  are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

                                                                                                                              PAGE | 3 of 14
                                         LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                  110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                            www.JibraelLaw.com
Case 0:19-cv-62489-XXXX Document 1 Entered on FLSD Docket 10/06/2019 Page 4 of 14



  nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

  inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

  they pay in advance or after the minutes are used.

          17.     A defendant must demonstrate that it (the defendant) obtained the plaintiff’s prior

  express consent. See In the Matter of Rules and Regulations Implementing the Tel. Consumer Prot. Act

  of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent “for non-telemarketing and

  non-advertising calls”). Further, the FCC has issued rulings and clarified that consumers are entitled to

  the same consent-based protections for text messages as they are for calls to wireless numbers. See

  Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (“The FCC has determined that

  a text message falls within the meaning of ‘to make any call’ in 47 U.S.C. § 227(b)(1)(A)”).

                                                              FACTS

          18.     Beginning on or about August 2019, Defendant began sending multiple marketing text

  messages to Plaintiff’s cellular telephone number, ending in 8489 (the “8489 Number”), without

  Plaintiff’s prior express consent. Below is a depiction of one of the text messages Defendant sent to

  Plaintiff:




                                                                                                                            PAGE | 4 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62489-XXXX Document 1 Entered on FLSD Docket 10/06/2019 Page 5 of 14




          19.     Defendant’s tortious conduct against Plaintiff occurred in part within this district and,

  on information and belief, Defendant sent the same text message complained of by Plaintiff to other

  individuals within this judicial district, such that some of Defendant’s acts have occurred within this

  district, subjecting Defendant to jurisdiction here. In addition, jurisdiction in this district is proper

  because Defendant’s principal place of business is in this district.

          20.     At no point in time did Plaintiff provide Defendant with Plaintiff’s express written

  consent to be contacted by text message using an ATDS.

          21.     Plaintiff is the sole user and/or subscriber of the 8489 Number.

          22.     Plaintiff has been on the National Do Not Call Registry since November 07, 2009.

          23.     The number used by or on behalf of Defendant (954-245-0617) is known as a “long

  code,” a standard 10-digit phone number that enabled Defendant to send SMS text messages en masse,

  while deceiving recipients into believing that the message was personalized and sent from a telephone

  number operated by an individual.

          24.     Long codes work as follows: Private companies known as SMS gateway providers have

  contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS gateway

  providers send and receive SMS traffic to and from the mobile phone networks' SMS centers, which

  are responsible for relaying those messages to the intended mobile phone. This allows for the

  transmission of a large number of SMS messages to and from a long code.

          25.     The impersonal and generic nature of Defendant’s text messages, coupled with the fact

  that they were originated from a long-code, demonstrates that Defendant utilized an automatic telephone

  dialing system, i.e., an ATDS, in transmitting the messages.

          26.     To send the text message, Defendant used a messaging platform (the “Platform”) that

                                                                                                                            PAGE | 5 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62489-XXXX Document 1 Entered on FLSD Docket 10/06/2019 Page 6 of 14



  permitted Defendant to transmit thousands of automated text messages without any human

  involvement.

          27.      The Platform has the capacity to store telephone numbers.

          28.      The Platform has the capacity to generate sequential numbers.

          29.      The Platform has the capacity to dial numbers in sequential order.

          30.      The Platform has the capacity to dial numbers from a list of numbers.

          31.      The Platform has the capacity to dial numbers without human intervention,

          32.      The Platform has the capacity to schedule the time and date for future transmission of

  text messages.

          33.      To transmit the text messages at issue, the Platform automatically executed the

  following steps: [1] The Platform retrieved each telephone number from a list of numbers in the

  sequential order the numbers were listed; [2] The Platform then generated each number in the sequential

  order listed and combined each number with the content of Defendant’s message to create “packets”

  consisting of one telephone number and the message content; [3] Each packet was then transmitted in

  the sequential order listed to an SMS aggregator, which acts an intermediary between the Platform,

  mobile carriers (e.g. AT&T), and consumers; and [4] Upon receipt of each packet, the SMS aggregator

  transmitted each packet – automatically and with no human intervention – to the respective mobile

  carrier for the telephone number, again in the sequential order listed by Defendant. Each mobile carrier

  then sent the message to its customer’s mobile telephone.

          34.      The above execution of Defendant’s instructions occurred seamlessly, with no human

  intervention, and almost instantaneously. Indeed, the Platform is capable of transmitting thousands of

  text messages following the above steps in minutes, if not less.

          35.      The following graphic summarizes the above steps and demonstrates that the dialing of

                                                                                                                             PAGE | 6 of 14
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                           www.JibraelLaw.com
Case 0:19-cv-62489-XXXX Document 1 Entered on FLSD Docket 10/06/2019 Page 7 of 14



  the text messages at issue was done by the Platform automatically and without any human intervention:




          36.     Defendant’s unsolicited text messages caused Plaintiff actual harm. Specifically,

  Plaintiff estimates that she has wasted approximately 5 reviewing all of Defendant’s unwanted

  messages. Each time, Plaintiff had to stop what she (Plaintiff) was doing to look down at her (Plaintiff’s)

  phone to review the message.

          37.     Plaintiff was at home when she received the complained of messages, which resulted in

  an audible sound and the disturbance of the domestic peace of Plaintiff’s home.

          38.     Plaintiff estimates that she wasted approximately 5 minutes researching Defendant and

  the source of Defendant’s messages, attempting to determine how Defendant obtained Plaintiff’s

  telephone number. During this process, Plaintiff was upset and confused as to how Defendant had

  obtained her telephone number.

          39.     Subsequently, Plaintiff wasted approximately 5 minutes on the National Do Not Call

  Registry website to determine whether her number was registered.

          40.     Next, Plaintiff wasted approximately 30 minutes locating and retaining counsel for this

  case in order to stop Defendant’s unwanted text messages.

          41.     In all, Defendant’s violations of the TCPA caused Plaintiff to waste at least 45 minutes

  of her time in addressing and attempting to stop Defendant’s solicitations. This time was spent while

  Plaintiff was at her home and could have been pursuing other personal activities.

                                                                                                                            PAGE | 7 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62489-XXXX Document 1 Entered on FLSD Docket 10/06/2019 Page 8 of 14



          42.     Defendant’s text messages to Plaintiff caused the depletion of Plaintiff’s cellular

  telephone battery. The battery used to power Plaintiff’s cellular telephone can only be recharged a

  limited number of times before the battery’s voltage begins to decrease, causing the cellular phone to

  turn off completely, without warning, if the battery drops below the minimum voltage needed to safely

  power Plaintiff’s cellular telephone.

          43.     Defendant’s text messages took up memory space on Plaintiff’s cellular telephone, with

  each message taking up approximately 190 bytes. The cumulative effect of unsolicited text messages,

  such as those complained of by Plaintiff herein, poses a real risk of ultimately rendering the phone

  unusable for text messaging purposes as a result of the phone’s memory being taken up.

                                                 CLASS ALLEGATIONS

          44.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, individually

  and on behalf of all others similarly situated.

                                                    PROPOSED CLASS

          45.     Plaintiff brings this case on behalf of the following classes (collectively, the “Class”):


                         No Consent Class: [1] All persons in the United States [2]
                         within the four years immediately preceding the filing of this
                         Complaint [3] whose cellular telephone number [4] was sent
                         one or more text message [5] using the same type of equipment
                         used to text message Plaintiff [6] from Defendant or anyone
                         on Defendant’s behalf.

                         Do Not Call Registry Class: [1] All persons in the United
                         States [2] within the four years immediately preceding the
                         filing of this Complaint [3] whose cellular telephone number
                         [4] was sent one or more text message [5] within any 12-month
                         period [6] from Defendant, or another person or entity acting
                         on Defendant’s behalf, [7] whereby said cellular telephone
                         number was placed on the national do-not-call registry more
                         than thirty-one (31) days prior to the class member being sent
                         the subject text messages(s).

                                                                                                                            PAGE | 8 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62489-XXXX Document 1 Entered on FLSD Docket 10/06/2019 Page 9 of 14




          46.     Defendant and their employees or agents are excluded from the Class.

          47.     Plaintiff does not know the number of members in the Class but believes the Class

  members number in the several thousands, if not more.

                                                        NUMEROSITY

          48.     Upon information and belief, Defendant has placed automated calls to cellular telephone

  numbers belonging to thousands of consumers throughout the United States without their prior express

  written consent. The members of the Class, therefore, are believed to be so numerous that joinder of all

  members is impracticable.

          49.     The exact number and identities of the Class members are unknown at this time and can

  be ascertained only through discovery. Identification of the Class members is a matter capable of

  ministerial determination from Defendant’s call records.

                                 COMMON QUESTIONS OF LAW AND FACT

          50.     There are numerous questions of law and fact common to the Class which predominate

  over any questions affecting only individual members of the Class. Among the questions of law and

  fact common to the Class are: [1] Whether Defendant made non-emergency calls to Plaintiff and Class

  members’ cellular telephones using an ATDS; [2] Whether Defendant can meet their burden of showing

  that they obtained prior express written consent to make such calls; [3] Whether Defendant conduct was

  knowing and willful; [4] Whether Defendant are liable for damages, and the amount of such damages;

  and [5] Whether Defendant should be enjoined from such conduct in the future.

          51.     The common questions in this case are capable of having common answers. If Plaintiff’s

  claim that Defendant routinely transmits text messages to telephone numbers assigned to cellular

  telephone services is accurate, Plaintiff and the Class members will have identical claims capable of

  being efficiently adjudicated and administered in this case.
                                                                                                                            PAGE | 9 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62489-XXXX Document 1 Entered on FLSD Docket 10/06/2019 Page 10 of 14



                                                       TYPICALITY

           52.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

   on the same factual and legal theories.

                      PROTECTING THE INTERESTS OF THE CLASS MEMBERS

           53.     Plaintiff is a representative who will fully and adequately assert and protect the interests

   of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

   and will fairly and adequately protect the interests of the Class.

                                                         SUPERIORITY

           54.     A class action is superior to all other available methods for the fair and efficient

   adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

   economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

   Class are in the millions of dollars, the individual damages incurred by each member of the Class

   resulting from Defendant wrongful conduct are too small to warrant the expense of individual lawsuits.

   The likelihood of individual Class members prosecuting their own separate claims is remote, and, even

   if every member of the Class could afford individual litigation, the court system would be unduly

   burdened by individual litigation of such cases.

           55.     The prosecution of separate actions by members of the Class would create a risk of

   establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

   one court might enjoin Defendant from performing the challenged acts, whereas another may not.

   Additionally, individual actions may be dispositive of the interests of the Class, although certain class

   members are not parties to such actions.




                                                                                                                         PAGE | 10 of 14
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                           www.JibraelLaw.com
Case 0:19-cv-62489-XXXX Document 1 Entered on FLSD Docket 10/06/2019 Page 11 of 14



                                                  COUNT I
                                   VIOLATIONS OF 47 U.S.C. § 227(b)
                                On Behalf of Plaintiff and the No Consent Class

          56.     Plaintiff re-alleges and incorporates paragraphs 1-55 as if fully set forth herein.

          57.     Defendant – or third parties directed by Defendant – used equipment having the

   capacity to store telephone numbers, using a random or sequential generator, and to dial such

   numbers and/or to dial numbers from a list automatically, without human intervention, to make

   non-emergency telephone calls to the cellular telephones of Plaintiff and the other members of the

   Class. These calls, or more precisely, text messages, were sent without regard to whether

   Defendant had first obtained express permission from the called party to send such text message.

   In fact, Defendant did not have prior express consent to text the cell phones of Plaintiff or the other

   members of the putative Class when such text messages were sent.

          58.     Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

   telephone dialing system to make non-emergency telephone calls to the cell phones of Plaintiff

   and the other members of the putative Class without their prior express consent.

          59.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

   Plaintiff and the other members of the No Consent Class were harmed and are each entitled to a

   minimum of $500.00 in damages for each violation. Plaintiff and the No Consent Class are also

   entitled to an injunction against future calls. To the extent Defendant’s misconduct is determined

   to be willful and knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount

   of statutory damages recoverable by the members of No Consent Class.

          60.     WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

   Plaintiff and the No Consent Class, and against Defendant that provides the following relief: [1]

   Statutory damages of $500 per violation, and up to $1,500 per violation if proven to be willful; [2]

                                                                                                                        PAGE | 11 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62489-XXXX Document 1 Entered on FLSD Docket 10/06/2019 Page 12 of 14



   A permanent injunction prohibiting Defendant from violating the TCPA in the future through

   calling or texting cell phones using an automatic telephone dialing system; [3] A declaration that

   Defendant used an automatic telephone dialing system and violated the TCPA in using such to call

   or text the cell phones of Plaintiff and the No Consent Class; and [4] Any other relief the Court

   finds just and proper.

                                                  COUNT II
                                  VIOLATION OF 47 U.S.C. § 227(c)
                          On Behalf of Plaintiff and the Do Not Call Registry Class

          61.     Plaintiff re-alleges and incorporates paragraphs 1-55, and as if fully set forth herein.

          62.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

   person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

   who has registered her or her telephone number on the national do-not-call registry of persons who

   do not wish to receive telephone solicitations that is maintained by the federal government.”

          63.     Per 47 C.F.R. § 64.1200(e), § 64.1200(c) and (d) “are applicable to any person or

   entity making telephone solicitations or telemarketing calls to wireless telephone numbers.”

          64.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

   call for telemarketing purposes to a residential telephone subscriber unless such person or entity

   has instituted procedures for maintaining a list of persons who request not to receive telemarketing

   calls made by or on behalf of that person or entity.”

          65.     Any “person who has received more than one telephone call within any 12-month

   period by or on behalf of the same entity in violation of the regulations prescribed under this

   subsection may” may bring a private action based on a violation of said regulations, which were

   promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

   solicitations to which they object. 47 U.S.C. § 227(c).

                                                                                                                        PAGE | 12 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62489-XXXX Document 1 Entered on FLSD Docket 10/06/2019 Page 13 of 14



          66.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

   telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

   Class members who registered their respective telephone numbers on the National Do Not Call

   Registry, a listing of persons who do not wish to receive telephone solicitations that is maintained

   by the federal government.

          67.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

   Registry Class members were more than one text message in a 12-month period by or on behalf of

   Defendant in violation of 47 C.F.R. § 64.1200.

          68.     As a result of Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call

   Registry Class suffered actual damages and, under section 47 U.S.C. § 227(c), are entitled receive

   up to $500 in damages for such violations of 47 C.F.R. § 64.1200. To the extent Defendant’s

   misconduct is determined to be willful and knowing, the Court should, pursuant to 47 U.S.C. §

   227(c)(5), treble the amount of statutory damages recoverable by the members of the Class.

          69.     WHEREFORE, Plaintiff requests the Court to enter judgment in favor of Plaintiff

   and the Do Not Call Registry Class, and against Defendant that provides the following relief: [1]

   Statutory damages of $500 per violation, and up to $1,500 per violation if proven to be willful; [2]

   A permanent injunction prohibiting Defendant from violating the TCPA in the future through

   calling or texting cellular telephone numbers that have been registered for more than 31-days on

   the Do Not Call Registry; [3] Any other relief the Court finds just and proper.

                                                      JURY DEMAND

          70.     Plaintiff, respectfully, demands a trial by jury on all issues so triable.




                                                                                                                        PAGE | 13 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62489-XXXX Document 1 Entered on FLSD Docket 10/06/2019 Page 14 of 14



                                 DOCUMENT PRESERVATION DEMAND

          71.     Plaintiff demands that Defendant takes affirmative steps to preserve all records,

   lists, electronic databases or other itemization of telephone numbers associated with Defendant

   and the text messages as alleged herein.

                  DATED: October 6, 2019
                                                                    Respectfully Submitted,

                                                                     /s/ Jibrael S. Hindi                                    .
                                                                    JIBRAEL S. HINDI, ESQ.
                                                                    Florida Bar No.: 118259
                                                                    E-mail:      jibrael@jibraellaw.com
                                                                    THOMAS J. PATTI, ESQ.
                                                                    Florida Bar No.: 118377
                                                                    E-mail:      tom@jibraellaw.com
                                                                    The Law Offices of Jibrael S. Hindi
                                                                    110 SE 6th Street, Suite 1744
                                                                    Fort Lauderdale, Florida 33301
                                                                    Phone:       954-907-1136
                                                                    Fax:         855-529-9540

                                                                    COUNSEL FOR PLAINTIFF




                                                                                                                        PAGE | 14 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
